Citation Nr: 1828130	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-41 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability, retropatella pain syndrome with degenerative changes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

The Veteran contends that his right knee disability is more severe than reflected by his current 10 percent rating.  

The Veteran last underwent a VA examination in January 2014.  Since that time, the United States Court of Appeals for Veterans Claims (Court) has issued two precedential cases that address the adequacy of VA examinations conducted for the purpose of evaluating musculoskeletal disabilities.  Specifically, the Court has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, the Court determined that examiners must comment on the degree of additional limitation that may result during periods of flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Considering both the length of time since the previous examinations and the precedential case law that has been issued since that time, a new examination is required before the Board can properly consider this issue.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases from the Veteran, obtain any VA and private treatment records related to the right knee disability that are not already of record, and associate them with the record.

2.  Schedule the Veteran for VA knee examination to evaluate the current severity of his right knee disability.  The examiner must review the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  In particular, VA knee examination must include range of motion testing for the right knee in the following areas: active motion; passive motion; weight-bearing; and nonweight-bearing.  All relevant findings should be reported.  

If the Veteran endorses experiencing flare-ups of his right knee disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups. 

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examination should include a statement as to the effect of the Veteran's service-connected right knee disability on his occupational functioning and daily activities.  The examiner should provide a complete rationale for any opinions provided.

3.  Then, readjudicate the appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


